DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the currently elected figure 31 to correspond to the methodology of claim 1 (see correspondence dated 6/21/22) depicts the step of “8212” twice in the flow chart. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 6 and 12- 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “generating a signature of the input images”; however, there is an input image (a singular image) which appears as recited in the prior step therefore making the claim unclear. The currently amended feature (see the underlined amendments) relate to the images (in plural) and attributes thereof; however, the remaining steps merely relate to the input image (in singular). The metes and bounds of the claim is unclear.
Claims 2- 6 and 13- 17 are rejected by the virtue of dependency from indefinite antecedent base claims 1 and 12, respectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 6 and 12- 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 30 of U.S. Patent No. 10776669. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Current application 
US Patent 10776669
Claim 1 (and claim 12). A method for object detection, the method comprises: 

receiving an input image; 

generating a signature of the input image; wherein the signature of the input images comprises matching identifiers that are indexes for retrieval of values that are outputs of multiple input image processing iterations; 

comparing the signature of the input image to signatures of a concept structure; determining whether the signature of the input image matches any of the signatures of the concept structure based on signature matching criteria, wherein each signature of the concept structure is associated within a signature matching criterion that is determined based on an object detection parameter of the signature of the concept structure; and concluding that the input image comprises an object associated with the concept structure based on an outcome of the determining.

1. A method for updating an object detector, the method comprises: 

receiving an image of a rare scene and a request to update the object detector to detect a rare object that appears in the rare scene;

 calculating, by a signature generator, a signature of the image of the rare scene; 

wherein the signature of the rare scene includes a certain number of object identifiers; calculating, by the signature generator, reference signatures of a large number of reference images; searching for reference signatures that match the signature of the rare scene to provide matching reference signatures; generating a cluster that comprises the signature of the rare scene and the matching reference signatures; generating one or more cluster identifiers, each cluster identifier comprises a set of object identifiers that are shared by at least a predefined number of signatures of the cluster; wherein a number of object identifiers per set is smaller than the certain number; and associating the one or more cluster identifiers with the object detector.


Dependent claims 2- 6 and 13- 17 of the current application recite the same limitations in different language to claims 1- 30. Accordingly, although the conflicting claims of the current application and the US Patent are not identical, they are not patentably distinct from each other.

Claims 1- 6 and 12- 17 and 23- 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 18 of copending Application No. 16729307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as follows. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current application 
US application 16729307
Claim 1 (and claims 12 and 23). A method for object detection, the method comprises: 

receiving an input image; 

generating a signature of the input image; wherein the signature of the input images comprises matching identifiers that are indexes for retrieval of values that are outputs of multiple input image processing iterations; 

comparing the signature of the input image to signatures of a concept structure; determining whether the signature of the input image matches any of the signatures of the concept structure based on signature matching criteria, wherein each signature of the concept structure is associated within a signature matching criterion that is determined based on an object detection parameter of the signature of the concept structure; and concluding that the input image comprises an object associated with the concept structure based on an outcome of the determining.
1. A method for matching a sensed signal to a concept structure, the method comprises:

 receiving a sensed signal; 

generating a signature of the sensed signal; comparing the signature of the sensed signal to signatures of a concept structure; 



determining whether the signature of the sensed signal matches any of the signatures of the concept structure based on signature matching criteria, wherein each signature of the concept structure is associated within a signature matching criterion that is determined based on an object detection parameter of the signature; and

 concluding that the sensed signal comprises an object associated with the concept structure based on an outcome of the determining.

6. The method according to claim 1 wherein the signature matching criteria is a minimal number of matching identifiers that indicate of a match.


Dependent claims 2- 6, 13- 17 and 23- 28 of the current application recite the same limitations in different language to claims 1- 18. Accordingly, although the conflicting claims of the current application and the US Patent are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 2 and 12- 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saptharishi et al (US PAP 2009/ 0245573), “Saptharishi”.
As per claims 1 and 12, as best understood and in light of the rejections, Saptharishi teaches computer readable medium with instructions see for example [135];
receiving an input image see for example [0027]; 
generating a signature of the input image see for example [0091] and fig. 11 step 1104; 
wherein the signature of the input images comprises matching identifiers that are indexes for retrieval of values that are outputs of multiple input image processing iterations (i.e., match classifier matches object instances by analyzing data derived from the first signature of the first object and a second signature of a second object detected in a second image. The second signature represents features of the second object derived from the second image, wherein the match classifier determine whether the second signature matches the first signature) see for example the abstract; Saptharishi is replete with said limitation as follows: 

[0026] discloses detection of the object in the first and second group of multiple images, and generation of a first and second set of single-frame signatures of the object to correspond to features of the objects derived from the multiple images of the first and second group and produce first and second index elements and matchings thereof; 

[0027] discloses first object with a first signature representing features of the first object and determinations as to whether the first signature matches a group of signatures; 

[0033] discloses metadata to correspond to signatures of the object representing the objects' appearance or other features; 

[0042] discloses signatures of two objects and determine whether the signatures match and a unified framework for tracking, indexing, and searching may be achieved via the match classifier 218.

[0105] discloses the signatures of objects act as index elements for the images or video clips in which the objects are captured. The index elements enable retrieval of the video clips of the objects when the objects are selected. The signatures may be stored in the metadata database 112. The signatures may be compact compared to the images or video clips associated with the objects. Moreover, the signatures may enable object-based searching.

[0110] discloses the signatures or index elements stored in the metadata database 112 may facilitate searching a large database of objects quickly for a specific object because actual pixel information from video images does not need to be reprocessed. The object search module 214 may use the same match classifier 218 used for tracking and indexing to search for a specific object. The match classifier 218, together with the signatures of objects, enable object-based searches in both historical video and real-time video feeds.

comparing the signature of the input image to signatures of a concept structure (i.e., object tracking module 206 generates metadata corresponding to objects it tracks. The metadata may correspond to signatures of the object representing the objects' appearance or other features) see for example [0033]; 
determining whether the signature of the input image matches any of the signatures of the concept structure based on signature matching criteria, wherein each signature of the concept structure is associated within a signature matching criterion that is determined based on an object detection parameter of the signature of the concept structure (i.e., match classifier 218 determines whether the first and second signatures match (step 1114) and determination of a match / no match thereof and information corresponding to the first object detected and metadata thereof) see for example [0091] and fig. 11; and 
concluding that the input image comprises an object associated with the concept structure based on an outcome of the determining (i.e., determination of a match to include object detected and the object's location and size (e.g., the size of a bounding box surrounding the object), the object's type (e.g., classification label determined by the temporal object classification module 208), a classification confidence level, and a match confidence level) see for example [0091] and fig. 11. 
Note; paragraph [0059 (and [0077])] of the specification discloses “The signature may be generated by creating a multidimensional representation of the media unit. The multidimensional representation of the media unit may have a very large number of dimensions. The high number of dimensions may guarantee that the multidimensional representation of different media units that include different objects is sparse—and that object identifiers of different objects are distant from each other—thus improving the robustness of the signatures”. Accordingly “signature” is interpreted as synonymous with object identifiers. 
As per claims 2 and 13, Saptharishi teaches each signature matching criterion is determined by evaluating object detection capabilities of the signature of the concept structure under different signature matching criteria (i.e., Signature matching and object detection depend on the amount of time an object was in the field- matching criteria) see for example [0070 and 112].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3- 6, 14- 17 and 23- 28 are rejected under 35 U.S.C. 103 as being unpatentable over Saphtherishi in view of Gurwicz et al (US PAP 2014/ 0328512), ”Gurwicz”.
As per claims 3 and 14, Saptherishi teaches receiving or generating signatures of a group of test images (i.e., multiple images and signatures thereof) see for example [0024- 26]; and calculating the object detection capability of the signature of the concept structure, for each signature matching criterion of the different signature matching criteria (i.e., signature matching and object detection depend on the amount of time an object was in the field- matching criteria) see for example [0070 and 112].
Saptherishi does not explicitly teach selecting the signature of matching criterion based on the object detection capabilities of the signature of the concept structure under the different signature matching criteria.
Gurwicz teaches selecting the signature matching criterion based on the object detection capabilities of the signature of the concept structure under the different signature matching criteria (i.e., object detection on different matching criteria) see for example [0057, 61- 62 and 69- 70].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Gurwicz into Saptherishi to select from the plurality of candidate objects, a set of candidate objects based on a set of similarity scores respectively associated with the set of candidate objects, the similarity scores calculated based on the signatures; present images of the set of candidate objects to a user; receive input from the user, the input indicating candidate objects in the set that match the object of interest, and, based on the input, an embodiment of the invention may modify the signature of the object of interest, modify at least one parameter used for generating the signature or modify at least one parameter used for calculating a similarity score and therefore remedy a number of drawbacks to comprise of known systems use search algorithms or methods that may work well when provided with input from a single camera's field of view (FOV), but are unable to process multiple FOV's input; Other methods do process multiple FOV's, but assume clear overlaps between the FOV's, which, for most real-world scenarios, is not the case; Other known systems and methods are based on tracking, which is prone to fail in densely populated areas; Yet other systems and methods may fail when input images are acquired in varying conditions, e.g., a change in lighting, indoor/outdoor, angles, different cameras' settings, etc. to improve identification, tracking and/ or monitoring individuals in video monitoring see for example [003 and 10].
As per claims 4 and 15, Gurwicz teaches the object detection capability reflects a percent of signatures of the group of test images that match the signature of the concept structure (i.e., determine whether or not the second signature matches the first signature) see for example [0024]; [0070 and 112] disclose “signature matching and object detection depend on the amount of time an object was in the field- matching criteria”.
As per claims 5 and 16, Gurwicz teaches selecting the signature matching criterion that one applied results in a percent of signatures of the group of test images that match the signature that is closets to a predefined desired percent of signatures of the group of test images that match the signature of the concept structure (i.e., percentage of overlap area) see for example [126]; [0070] discloses signature matching and object detection with time.
As per claims 6 and 17, Gurwicz teaches the signature matching criteria is a minimal number of matching identifiers that indicate of a match see for example [155 and 174- 179].
As per claim 23 and in light of the rejections, Saptherishi does not teach the signature matching criteria is a minimal number of matching identifiers that indicate of a match.
However, Gurwicz teaches the signature matching criteria is a minimal number of matching identifiers that indicate of a match (i.e., an ordered or sorted list (or match list) of COs (candidate objects) is generated where the sorting or ordering of COs is according to their score. In an embodiment, a CO is promoted in the match list according to its match score. In an embodiment, COs with higher scores are presented first to the user, e.g., based on the ordered or sorted list. The user can define the number of top matched COs from the match list to be presented on his screen. For example, based on input from a user that indicates ten ("10") COs are to be presented, an embodiment of a system may present to top COs in an ordered or sorted list thus presenting the user with the ten images of COs which are most likely to be images of the RO, wherein a user may define a match level or score as a threshold, in such case, based on input from a user, a system will present the user with images of all COs associated with a score that is at least the same as, or is higher than, the score indicated by the user) see for example [155]; paragraphs [174- 179] disclose similar limitation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Gurwicz into Saptherishi to select from the plurality of candidate objects, a set of candidate objects based on a set of similarity scores respectively associated with the set of candidate objects, the similarity scores calculated based on the signatures; present images of the set of candidate objects to a user; receive input from the user, the input indicating candidate objects in the set that match the object of interest, and, based on the input, an embodiment of the invention may modify the signature of the object of interest, modify at least one parameter used for generating the signature or modify at least one parameter used for calculating a similarity score and therefore remedy a number of drawbacks to comprise of known systems use search algorithms or methods that may work well when provided with input from a single camera's field of view (FOV), but are unable to process multiple FOV's input; Other methods do process multiple FOV's, but assume clear overlaps between the FOV's, which, for most real-world scenarios, is not the case; Other known systems and methods are based on tracking, which is prone to fail in densely populated areas; Yet other systems and methods may fail when input images are acquired in varying conditions, e.g., a change in lighting, indoor/outdoor, angles, different cameras' settings, etc. to improve identification, tracking and/ or monitoring individuals in video monitoring see for example [003 and 10].
As per claim 24, Saptharishi teaches each signature matching criterion is determined by evaluating object detection capabilities of the signature of the concept structure under different signature matching criteria (i.e., Signature matching and object detection depend on the amount of time an object was in the field- matching criteria) see for example [0070 and 112].
As per claim 25 and in light of the rejections, Saptherishi does not explicitly teach selecting the signature of matching criterion based on the object detection capabilities of the signature of the concept structure under the different signature matching criteria.
Gurwicz teaches selecting the signature matching criterion based on the object detection capabilities of the signature of the concept structure under the different signature matching criteria (i.e., object detection on different matching criteria) see for example [0057, 61- 62 and 69- 70].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Gurwicz into Saptherishi to select from the plurality of candidate objects, a set of candidate objects based on a set of similarity scores respectively associated with the set of candidate objects, the similarity scores calculated based on the signatures; present images of the set of candidate objects to a user; receive input from the user, the input indicating candidate objects in the set that match the object of interest, and, based on the input, an embodiment of the invention may modify the signature of the object of interest, modify at least one parameter used for generating the signature or modify at least one parameter used for calculating a similarity score and therefore remedy a number of drawbacks to comprise of known systems use search algorithms or methods that may work well when provided with input from a single camera's field of view (FOV), but are unable to process multiple FOV's input; Other methods do process multiple FOV's, but assume clear overlaps between the FOV's, which, for most real-world scenarios, is not the case; Other known systems and methods are based on tracking, which is prone to fail in densely populated areas; Yet other systems and methods may fail when input images are acquired in varying conditions, e.g., a change in lighting, indoor/outdoor, angles, different cameras' settings, etc. to improve identification, tracking and/ or monitoring individuals in video monitoring see for example [003 and 10].
As per claim 26, Gurwicz teaches the object detection capability reflects a percent of signatures of the group of test images that match the signature of the concept structure (i.e., determine whether or not the second signature matches the first signature) see for example [0024]; [0070 and 112] disclose “signature matching and object detection depend on the amount of time an object was in the field- matching criteria”.
As per claim 27, Gurwicz teaches selecting the signature matching criterion that one applied results in a percent of signatures of the group of test images that match the signature that is closets to a predefined desired percent of signatures of the group of test images that match the signature of the concept structure (i.e., percentage of overlap area) see for example [126]; [0070] discloses signature matching and object detection with time.
As per claim 28 and in light of the rejections, Saptherishi teaches the matching identifiers are indexes for retrieval of values that are outputs of multiple input image processing iterations see for example the abstract and [026, 27, 33, 42, 105, and 110].

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. 
Initially examiner would point to the 35 U.S.C. 112(b) rejection of the record. 
Regarding applicant’s remarks dated 6/21/22 examiner responds as follows:
1) Applicant argues new claim 23 and further states “…Saptharishi and Gurwicz - alone or in combination - fail to teach or suggest all features of claim 6 - and claim 6 should be allowed “ and “…Saptharishi and Gurwicz - alone or in combination - fail to teach or suggest all features of claim 17 - and claim 17 should be allowed”. Remarks at 7.
In response applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the reference(s) applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant should further argue the secondary prior arts of the record and offer explicit rational as to why the combinations and corresponding motivations to combine are not sufficient to render the claims prima faice obvious. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
It is noted that that applicant offers a generalized overview/ and or subjective interpretation of the prior arts of the record used for rejections followed by allegations of limitations missing from said references.
Gurwicz teaches the signature matching criteria is a minimal number of matching identifiers that indicate of a match (i.e., an ordered or sorted list (or match list) of COs (candidate objects) is generated where the sorting or ordering of COs is according to their score. In an embodiment, a CO is promoted in the match list according to its match score. In an embodiment, COs with higher scores are presented first to the user, e.g., based on the ordered or sorted list. The user can define the number of top matched COs from the match list to be presented on his screen. For example, based on input from a user that indicates ten ("10") COs are to be presented, an embodiment of a system may present to top COs in an ordered or sorted list thus presenting the user with the ten images of COs which are most likely to be images of the RO. In another embodiment, a user may define a match level or score as a threshold, in such case, based on input from a user, a system will present the user with images of all COs associated with a score that is at least the same as, or is higher than, the score indicated by the user) see for example [155] and [174- 179];
2) Applicant offers a subjective interpretation of the “signatures” in the Saptharishi reference and allegedly argues “Saptharishi fails to teach or suggest wherein the signature of the input images comprises matching identifiers that are indexes for retrieval of values that are outputs of multiple input image processing iterations”. Remarks at 7.
In response Saptherishi teaches the alleged missing limitation in the abstract and [026, 27, 33, 42, 105, and 110] (see the rejection of the record supra which is not repeated here for brevity). 
3) Updated non- statutory double patenting rejections of the record are made in light of the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov